Case 2:20-cv-00409-PSG-KS Document 33 Filed 08/18/20 Page 1 of 2 Page ID #:234
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 20-409-PSG (KS)                                                 Date: August 18, 2020
 Title       Brian Keith Barnett v. Connie Gipson et al




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                               N/A
                  Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

          On January 15, 2020, Plaintiff, a California state prisoner who is proceeding pro se and, as
 of April 6, 2020, in forma pauperis, filed a civil rights complaint (the “Complaint”). (Dkt. No. 1;
 see also Dkt. No. 14.) The Complaint alleged gender-based discrimination and violations of
 Plaintiff’s religious rights under the U.S. Constitution, the Religious Land Use and
 Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc, et seq., and, inter alia, the
 California Constitution. (Complaint at 5-6D.) On April 15, 2020, the Court dismissed portions of
 the Complaint with leave to amend and directed Plaintiff to either file a First Amended Complaint
 or a Notice of Voluntary Dismissal. (Dkt. No. 15.) On April 30, 2020, Plaintiff filed a First
 Amended Complaint (the “FAC”), which is now the operative pleading. (Dkt. No. 18.)

        On May 11, 2020, the Court directed service of the First Amended Complaint. (Dkt. Nos.
 20-22.) The Court also ordered Plaintiff to file, no later than June 10, 2020, copies of the USM-
 285 forms he has submitted to the United States Marshal. (Dkt. No. 21.) The Court subsequently
 extended Plaintiff’s deadline for filing copies of the USM-285 forms to July 28, 2020. (Dkt. Nos.
 25, 30-31.)

         Three weeks have now passed since Plaintiff’s July 28, 2020 deadline for filing copies of
 the USM-285 forms, and the Court has not received copies of Plaintiff’s completed USM-285
 forms. Accordingly, the Court may now recommend dismissal of the action pursuant to Rule 41(b)
 of the Federal Rules of Civil Procedure, which states that a civil action is subject to involuntary
 dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court order.”




 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-00409-PSG-KS Document 33 Filed 08/18/20 Page 2 of 2 Page ID #:235
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. CV 20-409-PSG (KS)                                               Date: August 18, 2020
 Title       Brian Keith Barnett v. Connie Gipson et al


         However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
 before September 8, 2020, why the Court should not recommend that this action be dismissed for
 failure to prosecute and comply with court orders. If Plaintiff wishes to proceed with this action,
 he may discharge this Order by filing one of the following:

         (1) copies of the USM-285 forms that were provided to the United States
         Marshal Service;

         (2) a request for an extension of time to submit the USM-285 forms to the
         Court; or

         (3) a declaration signed under penalty of perjury that establishes that Plaintiff
         timely submitted the USM-285 to the U.S. Marshal.

         Alternatively, if Plaintiff does not wish to pursue this action, he may file a signed document
 entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil
 Procedure.

        Plaintiff is advised that the failure to timely comply with this order may result in the
 dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

         IT IS SO ORDERED.


                                                                                                      :
                                                                   Initials of Preparer      gr




 CV-90 (03/15)                           Civil Minutes – General                                  Page 2 of 2
